J-A04018-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                       Appellee         :
                                        :
           v.                           :
                                        :
TYLER BOLLINGER,                        :
                                        :
                       Appellant        :       No. 611 EDA 2018

          Appeal from the Judgment of Sentence January 4, 2018
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0004371-2014
                                       CP-51-CR-0004374-2014
                                       CP-51-CR-0004377-2014

BEFORE: PANELLA, P.J., STRASSBURGER, J.* and COLINS, J.*

MEMORANDUM BY STRASSBURGER, J.:                       FILED MAY 28, 2020

     Tyler Bollinger (Appellant) appeals from the judgments of sentence

entered following revocation of his terms of probation.1 We affirm.

     The underlying cases stem from an incident where Appellant and four

co-defendants attacked a group of high school students, seriously injuring

three of them. Appellant entered into negotiated guilty pleas on the three



1 We note that Appellant should have filed a separate notice of appeal from
each of the three separate trial court docket numbers. Commonwealth v.
Walker, 185 A.3d 969, 977 (Pa. 2018) (holding that “in future cases
[Pa.R.A.P.] 341(a) will, in accordance with its Official Note, require that
when a single order resolves issues arising on more than one lower court
docket, separate notices of appeal must be filed. The failure to do so will
result in quashal of the appeal”). However, our Supreme Court’s mandate
applies prospectively to appeals filed after the date of the Walker decision,
i.e., June 1, 2018. Because the instant appeal was filed on February 1,
2018, the Walker holding does not apply and we decline to quash the
appeal.
* Retired Senior Judge assigned to the Superior Court.
J-A04018-20

dockets, which resulted in his pleading guilty to three counts of aggravated

assault, one count of conspiracy, and one count of possession of an

instrument of crime (PIC).

      We glean the following from the recitation of facts to which Appellant

pleaded guilty at his guilty plea hearing. See N.T., 10/10/2017, at 15-17.

On March 21, 2014, at about 10 p.m., Appellant and co-defendants Hellena

Andro, David Cramp, John Farrell, and Ryan Palen encountered a group of

high school students, including Thomas Bayer, Joseph Galasso, and James

Galasso (collectively, the Victims). Appellant and the co-defendants initiated

a physical fight with the Victims by throwing glass beer bottles at them. The

Victims, who were unarmed, responded by engaging in a fistfight, punching

Appellant and co-defendants. In the end, the Victims were stabbed multiple

times and suffered critical injuries that required hospitalization. Bayer

suffered five stab wounds, Joseph suffered three, and James suffered eight.

Appellant and the co-defendants ran from the scene to the residence of

Appellant’s father, where Appellant hid two knives that were used in the

assault. The knives were recovered pursuant to a search warrant executed

the following day. Appellant was not identified by the Commonwealth as one

of the individuals who had stabbed the Victims.

      Based on the foregoing, Appellant and the co-defendants were charged

with aggravated assault and related offenses and listed for a consolidated

jury trial.   Prior to trial, co-defendants Andro, Cramp, and Palen pleaded


                                    -2-
J-A04018-20

guilty.    Thereafter, the Commonwealth agreed to sever the trials of

Appellant and Farrell.    Farrell’s trial, which was held first, resulted in a

mistrial due to a hung jury. The Commonwealth then moved to consolidate

Appellant’s and Farrell’s cases for a jury trial, which the trial court granted

over Appellant’s objection.

        After several continuances, the consolidated jury trial was scheduled

for October 10, 2017. Before trial started on that date, Appellant entered

into a negotiated guilty plea to the following: at docket 4371-2014,

aggravated assault (victim Joseph Galasso), conspiracy-aggravated assault,

and PIC; at docket 4374-2014, aggravated assault (victim James Galasso);

and at docket 4377-2014, aggravated assault (victim Bayer).2              After

Appellant’s guilty plea colloquy, the court heard argument from counsel for

the parties, testimony from Appellant’s grandmother confirming Appellant

would live with her if he was sentenced to a term of probation, and

Appellant’s allocution.   The court then accepted the parties’ negotiated

agreement and imposed the negotiated aggregate term of 1½ to 3 years of

incarceration followed by 10 years of probation on the three dockets.3




2   The remaining charges were nolle prossed.

3 The court imposed concurrent terms of 1½ to 3 years of incarceration
followed by 10 years of probation for each of the aggravated assault
convictions and the conspiracy conviction, and 1½ to 3 years of incarceration
for the PIC conviction.


                                     -3-
J-A04018-20

      Appellant received credit for time served and was immediately

released on probation with the conditions that he be supervised by the anti-

violence unit; seek and maintain employment; submit to random drug and

alcohol screens and comply with all treatment; submit to random home and

vehicle checks for drugs or weapons; perform 100 hours of community

service; have no direct, indirect, social media, or third-party contact with the

Victims or Commonwealth witnesses;4 and pay restitution.

      One week later, on October 17, 2017, Appellant tested positive for

marijuana. In addition, Appellant’s probation officer reported that Appellant

had posted a video on social media (Facebook Live) where he, among other

things, openly engaged in drug and alcohol use with co-defendant Andro,

“rapped,” voicing his frustrations, threatened Roseanna Punzo, the mother of

his young child, and disparaged the judge who sentenced him.          Appellant

was arrested and the court issued a detainer on November 3, 2017.

      A violation of probation hearing was held on November 6, 2017.         At

the hearing, the court viewed the Facebook video and heard testimony from

Punzo; Tabitha Dolbow, the godmother of the child of Appellant and Punzo;

Susan Luckangelo, Appellant’s grandmother; and Appellant.         The following

are excerpts from the transcript of statements Appellant made during the

video.


4This included co-defendant Andro because, according to the trial court, she
was listed as a cooperating witness in Farrell’s’ trial. N.T., 1/17/2018, at 22.


                                     -4-
J-A04018-20


        “I feel like Poltergeist, looking for a throat to slice, with this
         lyrical machete, get ready when I approach the mic potent …
         smoke this pipe and if you’re fucking with me better know the
         price if you want to gamble with your life then go roll the dice
         fuck it homie. Yolo right? Am I gonna make it home at night?
         Might not ever see your ass again.. you know I’m right[.]”

        “[I]f I could start picking off targets like the shooting range;
         that’s why they call me TILT;[5] …if I could start hitting my mark
         I gotta shooters aim[.]”

        “[C]oming through excuse me; you don’t want to move I’m
         hittin’ you with a two piece; not a 1 – 2; I’m talking a 22 piece;
         22 calibers going inside of you, peace[.]”

        “You only have one life to live; one life to give; to the people
         who deserve the most like your wife and kids; so fuck it let the
         dutch light and hit cause life is quick; you might not make it
         through the night but miss what is right in front of your eyes,
         you blind spiteful bitch; I just want to see my daughter I don’t
         like this shit; this is something I got … to fight with fists cause I
         don’t punch females but this bitch might get kicked[.]”

        “I said fuckin up my liver; … like a flicker; pass it back to my
         homie.. bitch hold the liquor cause I’m driving on 95 but I’m
         loaded and twisted … not sober for a minute[.]”

        “[C]ock, suicide by police I die when I go free; when you do your
         crimes never ride with a co-D[.]”

        “LISTEN – fuck the judge, jury, fuck the DA, tell em to bring
         your secretary we can have a three way; homie I got Jack
         McMahon,[6] so what can she say; and after this brief stay...
         packin up my briefcase and going to an island I got this …
         sweepstakes for petesakes I’m sick. I said … Listen listen
         listen[.]”

        “Let em all fucking say I’m whack cause I’m white, pass me the
         mic and … I’m fast in a fight, got a straight jab.. that would put
         any fucking body on their ass for the night; TILTs back home tell

5   This appears to be Appellant’s pseudonym.

6   Jack McMahon, Esquire was Appellant’s counsel.
                                         -5-
J-A04018-20


        everybody you know, a lot of these motherfuckers try to copy
        my flow, I gotta be the only rapper not watching the throne,
        throw a fucking bomb on that bitch and watch it explode; … a
        mess cause I’m gonna fight til the death; my fight’s quicker than
        a viper bite striking your neck and I gotta knife in my left that
        slice right through your chest right through your … slice right
        through your vest; motherfuckers telling me I might be the best,
        the only reason I was stopped because … [w]ent down[]made
        the most of it[,] waited for an opening so I could take the game
        over when I’m home again strapped with a loaded pen blast[,]
        then I load again[. C]aught a case[,] now I’m back and I’m
        showing them I’m the next to make it[.] Make you wish you
        never hated enemy … that’s invading memories … rappers get
        eliminated … and incinerated … still I been the greatest.. I SAID
        Listen listen listen – I can go forever, I’m so fucking high right
        now.

       “… I never stop til I’m dead, get a fuckin glock and take a few
        shots to your head, got bars like the meanest cell block in the
        fed, got bars like the back of a cop car, got hard dope and more
        coke than a rock store[.]”

       “I walk out that jail smelling like a pound of some loud so Fuck
        probation couple pounds tucked in basements. Anybody want to
        try they luck I’m waiting hoping praying somebody try to test my
        patience. Fuck around you’ll be a body with no explanation.”

       “Fuckin Anne Marie Coyle.[7] This bitch is fuckin nuts. You do not
        want this judge. Whoever gets this fuckin judge – you better go
        on the fuckin run or somethin.”

       Referring to and looking at Andro, Appellant said “you know who
        that is? That’s my motherfuckin Co-D!! She goes to court in 3
        days for this shit.”

N.T., 11/6/2017, at Court Exh. 1 (video transcript).

        To contextualize Appellant’s threats in the Facebook video, Punzo

testified about her past relationship with Appellant. She testified that while

7 The Honorable Anne Marie B. Coyle presided over Appellant’s guilty plea
and sentencing hearing.


                                      -6-
J-A04018-20

they were dating, Appellant was controlling as to what she wore, to whom

she spoke, and where she went. N.T., 11/6/2017, at 14. After she became

pregnant with Appellant’s child, he became physically abusive to her. Id. at

14-17. Punzo described one incident where she asked Appellant to get help

for his drug use, and he refused, pushed her into a wall, and threw a glass

bottle at her, hitting her in the head. Id. at 14-15. She testified that she

did not pursue a protection from abuse (PFA) against Appellant at that time

due to Appellant’s minor status.   Id. at 16.   Punzo also talked about her

court-ordered child visitations with Appellant while he was incarcerated. She

described one visit to Appellant in prison where he screamed and yelled at

her, threatened to take their daughter from her “no matter what,” and balled

his hands up as if to punch her. Id. at 19.

     Next, Punzo testified about Appellant’s attempts to contact her once he

was released from prison in October 2017.       Punzo testified that she had

changed her phone number three times so Appellant could not contact her.

Id. at 20.    Despite this, Appellant used Andro’s Facebook account to

message and call Punzo, and Appellant messaged Punzo’s then-boyfriend

and others to ask for her phone number. Id. Within the first two days of

Appellant’s release from prison, Appellant told Punzo that “he would have

somebody else take care of [Punzo] if he couldn’t.” Id. She interpreted this




                                    -7-
J-A04018-20

as a threat. In response to the Facebook video, she sought a PFA order

against Appellant on October 18, 2017.8 Id. at 19-27.

       Punzo further testified that Appellant’s Facebook video was forwarded

to her through Facebook Messenger, and she was tagged9 in it when the

video was posted on Appellant’s Facebook wall.        Id. at 25, 32.      She

interpreted the video as Appellant threatening her. Id. at 32.

       Dolbow’s testimony confirmed Appellant’s controlling behavior toward

Punzo, and Dolbow testified that she had witnessed Appellant abuse Punzo in

the past, including throwing a bottle at her head and pushing her into a wall

while she was pregnant. Id. at 34-36.

       Appellant’s grandmother, Luckangelo, testified that Appellant lived

with her upon his release from prison in October 2017.           Id. at 39-40.

Luckangelo testified that she had raised Appellant since he was two years

old because his parents were drug addicts and unable to care for him. Id. at

40. She described Appellant’s childhood as relatively stable until his father

re-entered his life around the age of eight and Appellant started living with

him.    Id. at 40-41.   According to Luckangelo, she has been sober for

decades, and when she took Appellant to her sober meetings when he was


8 The petition was granted, a temporary PFA order was entered against
Appellant, and a hearing was scheduled for October 25, 2017.    N.T.,
11/6/2017, at 22-23.

9 Tagging refers to creating a link to the tagged person’s social media
profile, e.g, Facebook profile.


                                    -8-
J-A04018-20

younger, he started to perform the rapper Eminem’s songs. Id. at 42. She

believed he related to Eminem because Eminem’s mother was also a drug

addict.   Id.    During this time, Appellant was using drugs and alcohol and

running away from home. Id.

      Next was Appellant’s allocution, where he apologized to the court and

said he “wasn’t thinking when [he] released that video.”           Id. at 45.

According to Appellant, the video was “just lyricism” but he admitted the

lyrics were inappropriate. Id. Appellant also admitted he was using drugs

and alcohol in the video. Id. at 46. Appellant said he was supposed to start

working at a general contracting company the day he was arrested for

violation of his probation. Id. at 47.

      Based on the foregoing, the court stated the following to Appellant.

      THE COURT:        Okay. Well, I’ve reviewed this video, as painful
      a process that is. And what I see in this video, you’re doing
      drugs, you’re proud of it. You’re boasting about how you’re doing
      whatever you want to do despite what the Court ordered. Your
      comments reflect homicidal ideations and indirect terroristic
      threats toward the mother of your child….

Id. at 48-49.      After reciting excerpts from the video transcript, the court

went on to state that Appellant’s statements in the video “reflect[] someone

who is dangerous. [Appellant] admitted doing drugs, and quite proud of it

as [he’s] going along. Okay. That’s a violation. Threatening people, that’s a

violation.”     Id. at 48-49.   The court continued reciting excerpts from the

video, and then stated to Appellant the following:



                                       -9-
J-A04018-20


           [Y]ou have violated the terms of my probation in multiple
     manners. I’m going to explain them for you. You did drugs. I
     warned you one hot urine you were supposed to be brought
     before me, just one, and I warned you. I warned you.[10] So you
     take your newfound freedom and what do you do with it? You
     terrorized and harassed the mother of your child.

                                    ***

           Your behavior at a point in time where you had the
     opportunity to fly right, you take that opportunity to show
     absolute defiance to everything the Court ordered, defiance to
     this Judge. And you took the time and opportunity to terrorize
     [Punzo], all because you want what you want as you want it.

           Well, guess what? That’s homicidal ideations. You’re a
     danger to the public. I’m finding this as fact. Absolute disrespect
     and defiance of this Court’s supervision. Even though you spent
     three years in county [incarceration], that didn’t impress you.

N.T., 11/6/2017, at 53-55.

     At the conclusion of the hearing, the court revoked Appellant’s

probation, and deferred sentencing for the completion of a presentence

investigation (PSI) report, a forensic intensive recovery (FIR) chemical

dependency evaluation, and a mental health evaluation.




10 See N.T., 10/10/2017, at 35 (trial court stating to Appellant “[w]hen in
the future you have to make a decision as to do the right thing or do the
wrong thing, you better have my face implanted in your memory, because
trust me when I tell you, it will be. One misstep under my supervision[.] …
I’m cautioning you right now. I’m not happy about these [guilty plea]
negotiations, as you can well tell. And the reason I’m not happy because
these negotiations is because this sentence to me is light. I understanding
[sic] the reasoning that went into it, so I will accept the negotiations, but
with this condition sir: that you better fly right from this point forward
because there will be no further breaks.”).


                                   - 10 -
J-A04018-20

      A sentencing hearing was held on January 4, 2018.11          The court

confirmed that it had reviewed Appellant’s PSI report, chemical dependency

and mental health evaluations, and letters from Appellant’s grandmother

and his employer. N.T., 1/4/2018, at 8-9. The court also heard testimony

from Appellant’s mother, argument from defense counsel, and allocution

from Appellant.

      Appellant’s counsel conceded Appellant violated his probation with his

drug use and statements made in the Facebook video, but argued

Appellant’s family history of addiction played a role.    Id. at 12-13.   His

counsel also acknowledged that Appellant’s probation violations happened

almost immediately upon his release from prison, but he highlighted

Appellant’s young age of 21 years, his earning a GED while incarcerated, his

offer of employment, and his desire to see his child.        Id. at 13, 18.

Appellant’s counsel argued the Facebook video was an “art form of rap” and

Appellant could benefit from therapy as “a way to work out some of the

things that [Appellant was] trying to express in a rap video in a more

appropriate setting with a nonjudgmental professional.” Id. at 17. Defense

counsel requested Appellant be sentenced to an inpatient drug recovery

facility. Id. at 14.




11 The court held sentencing hearings for Appellant and Farrell at the same
time. Upon Farrell’s second trial, a jury found him guilty of charged offenses
on three dockets. See N.T., 1/4/2018, at 7.


                                    - 11 -
J-A04018-20

      Appellant’s mother confirmed that during Appellant’s upbringing, “[h]e

did not get his needs met the way that he should have. There’s been

substance abuse issues with me and his father for many years.” Id. at 19-

20. She testified that she was clean, has been sober for several years, and

is in college.    Id. at 20.    She described how, in the few days between

Appellant’s release from prison and his incarceration for violating probation,

she saw signs of his being more responsible. Specifically, she testified that

she   helped     Appellant   obtain   employment    from   his   uncle,   get   his

identification card from PennDOT, and sign up for a gym membership. Id.

at 20-22.     She also testified that she observed Appellant help an elderly

woman in a wheelchair and donate money to a woman begging on the

street. Id.

      Next, the court turned its attention to Farrell’s sentencing and heard

argument from Farrell’s counsel.        Farrell’s counsel compared Appellant’s

juvenile record to Farrell’s lack thereof, and brought to the court’s attention

Appellant’s convictions for simple assault and PIC in an unrelated case that

occurred while Appellant was awaiting trial in the underlying incident. Id. at

28-30. At this point, Farrell’s counsel moved for the admission of evidence

of these convictions, to which Appellant’s counsel objected and he moved to

sever the sentencing hearings.         Id. at 31.    The court overruled the

objection, denied the request for severance, and directed Farrell’s counsel to

focus his argument on Farrell, not Appellant.        Id. at 32.     The hearing


                                       - 12 -
J-A04018-20

continued with argument from Farrell’s counsel, with Appellant’s counsel

renewing his severance motion, which was denied. The court again directed

Farrell’s counsel to proceed as to his client individually, and then noted the

distinction between Appellant’s decision to plead guilty and Farrell’s decision

to proceed to trial. Id. at 35-37. When Farrell’s counsel continued again to

compare Appellant and other co-defendants’ sentences to his client’s

situation, the Commonwealth objected.          Id. at 38.   The court permitted

Farrell’s counsel to place on the record the sentences of all co-defendants.

Id. at 39-40.    The court next heard testimony from Farrell’s father and

mother,   argument    from   the   Commonwealth       relating   to   Farrell,   and

testimony from Bayer about the impact this incident has had on him. The

court also reviewed victim impact letters.12

      The Commonwealth then proceeded to argument on Appellant’s

violation of probation sentencing, seeking imposition of state sentences of

incarceration to vindicate the court’s authority. It focused on how Appellant

immediately violated probation upon his release, the high likelihood that

Appellant would reoffend if he were released, “his flagrant disregard for the

authority of the [c]ourt,” and his lack of remorse.         Id. at 59-65.        The

Commonwealth further referred to portions of the PSI and chemical




12  The court indicated at the hearing that counsel was “permitted to
introduce the victim impact information into [Appellant’s] sentencing as well.
It applies to both [Farrell and Appellant].” N.T., 1/4/2018, at 48.


                                    - 13 -
J-A04018-20

dependency and mental health reports to support its recommendation for a

lengthy term of incarceration.

      Next, after Farrell’s allocution, the court heard Appellant’s. Appellant

apologized to the court and the Commonwealth for his actions and

statements he made in the Facebook video. Id. at 65. He also apologized to

the Victims and their families. Id. He stated the underlying incident was

the “biggest regret” of his life, and denied stabbing any of the Victims. Id. at

65-66. He briefly referred to his juvenile adjudication for reckless burning,

and highlighted that he had earned his GED while incarcerated and wanted

to go to college and start employment. Id. at 66.

      The court proceeded to place reasons on the record for Appellant’s

sentences. The court stated it remembered how Appellant was “smiling and

joking around,” during his revocation of probation hearing while the

Facebook video was played, and noted that Appellant displayed “the same

cavalier attitude” then as he had at his guilty plea hearing. Id. at 56. The

court cited Appellant’s “absolute lack of remorse that was exhibited … up

until today.” Id. at 67. The court continued as follows.

      Well, as to you, [Appellant], I do find that confinement is
      necessary here with respect to you. While these violations may
      be deemed technical, they were serious, and quite clearly,
      indicate that you intend wholeheartedly to commit crimes in the
      future. Most notably, the odds are very high. Your risk is very
      high for violent offenses in the future, not just any offenses, but
      violence.

           So I do believe that also you vividly demonstrated your
      complete disrespect of this [c]ourt’s authority, and my sentence

                                     - 14 -
J-A04018-20


     will reflect the necessity to vindicate that authority. With you,
     where do I begin? Well, the first thought that I vividly recall is
     how you were laughing as that video of your rapping, as you
     refer to it, was played. Big joke. Big joke. And how you smirked
     and your body language when [] Punzo, the mother of your
     child, [] was threatened by you within days of you being
     released from custody. Big joke. Big joke.

           I am aware, sir, after evaluating all the documents in
     reference to you that your upbringing also had severe difficulties
     that were not of your own making. Your parents and your
     grandmother were directly involved with that. It was
     acknowledged by mom. I’m also aware they will continue to
     support you in life to the extent that they can.

                                    ***

           You sat in custody, sir, for three years. That didn’t impress
     you. You think this is a joke? I warned you. I warned you. I do
     not, I do not say things for the sake of saying things. Because I
     sensed in you the very day that you were given that gift, gift of
     the negotiated sentence, I actually was not sure that I was even
     going to accept those negotiations. Why, [Appellant]? Because
     the person who is seated across from me I could sense the lack
     of care about anybody but himself. And I sensed in you, and
     actually predicted, although I didn’t think I would be that sure,
     that you would be back in front of me, so I took great pains, sir,
     to explain to you the conditions of your sentence and to implore
     you not to violate it.

Id. at 79-82.

     The court incorporated into the record Appellant’s criminal history

docket, and noted the violent nature of the underlying incident and its

disbelief of Appellant’s claim that he had not stabbed any of the Victims.

The court went on to state that,

     regardless of that, it is apparent to me, sir, that the extent that
     you threatened [] Punzo, the extent that you went to tag her on
     that video, the extent that you boasted about what you were
     doing and what you intended to do, it’s been referred to as, oh,

                                   - 15 -
J-A04018-20


         that’s just rapping, that’s just, you know, expressing one’s self.
         Rapping like every other form of communication communicates
         the ideas of the person saying what they’re saying, and what
         you said, sir, indicated to this [c]ourt someone of a mindset who
         would think nothing and who had plans to kill, harm, knife,
         shoot, use drugs, proclaim to be in possession of rocks, which is
         a common reference to cocaine, do drugs on the video, post that
         out for everyone in the world to see proudly. You were proud of
         what you were doing, and what you were doing was saying fuck
         the Judge, fuck the probation officer, fuck everybody.

              Your lack of understanding of the damage that you were
         doing and the impact of your actions is also reflected in the
         chemical dependency evaluation and forensic intensive recovery
         documents.

Id. at 83-84. The court went on to note Appellant’s risk factors, as detailed

in his evaluations, which could hinder any treatment process, the treatment

he received as a juvenile, and how numerous attempts to rehabilitate him

had failed.     Id. at 84-86.    The court next detailed at length and on the

record the specific statements Appellant made during his Facebook video, id.

at 87-95, and found Appellant’s intent “to harm other human beings, quite

clearly, including [Punzo] as well as anybody else that crosses [his] path,

including whatever unfortunate police officer that [he] refer[s] to here.” Id.

at 88.

         [] I get that some of this is bravado and you think this is cool
         and all of that good stuff and your immaturity is evident, I get
         that, but what you evidenced by your own words is that you
         have no regard whatsoever about anybody and that you will
         exert violence on anybody that crosses your path.

                                        ***

                I have no doubt in my mind sitting here, sir, that if I were
         to let you out any time soon that you will harm another human

                                       - 16 -
J-A04018-20


      being. I’m not going to have that on my watch, not at all. So I
      can say quite clearly that a sentence of confinement that I will
      be directing that is in excess of the three years that you spent
      in, which obviously didn’t impact your thought process at all, will
      be imposed for all of those reasons, and I incorporate the
      reasons of the Commonwealth as well and into each of your
      sentences as stated.

Id. at 95-97.

      The court imposed consecutive terms of 4 to 12 years of incarceration

for each count of aggravated assault, with a concurrent term of 4 to 12

years of incarceration for conspiracy, and no further penalty for the PIC

conviction. The aggregate term imposed on the three dockets was 12 to 36

years of incarceration.13

      Appellant timely filed a motion for reconsideration of his sentences and

recusal.   A hearing was held on January 17, 2018.           The court heard

argument from Appellant’s counsel and Appellant apologized to the court

again. N.T., 1/17/2018, at 6-11. The court granted in part the motion for

reconsideration, changing the term of 4 to 12 years of incarceration for

aggravated assault on docket 4377-2014 to run concurrently with the

remaining sentences.        This resulted in a new aggregate term of 8 to 24

years of incarceration on the three dockets. The court denied the motion for

13 At the hearing, the court initially imposed an aggregate term of 8 to 24
years on the three dockets, but suddenly increased it to 12 to 36 years after
Appellant apparently said “Fuck you” to the court after the sentences were
imposed. N.T., 1/4/2018, at 101-04. Appellant’s counsel objected on the
record. Id. at 104. As discussed infra, after Appellant filed a motion for
reconsideration of his sentences, the court resentenced him to an aggregate
term of 8 to 24 years.


                                      - 17 -
J-A04018-20

reconsideration in all other respects, and denied the motion for recusal. Id.

at 12, 21-24.

      This timely-filed appeal followed.    Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following six issues for our

consideration.

      1.    Did the sentencing court err by revoking Appellant’s
            probation for using marijuana and not allowing him to
            receive drug treatment?

      2.    Did the sentencing court err by revoking Appellant’s
            probation for exercising his constitutional right to free
            speech in creating a rap video?

      3.    Did the sentencing court deprive Appellant of due process
            by denying his request for a severance?

      4.    Did the sentencing court err by considering impermissible
            conduct in imposing total confinement?

      5.    Did the sentencing court err in imposing total confinement
            for technical violations?

      6.    Did the sentencing court err by imposing a sentence that is
            manifestly excessive and unreasonable?

Appellant’s Brief at 5.

      In an appeal from a sentence imposed following the revocation of

probation, we review the validity of the revocation proceedings, the legality

of the sentence imposed following revocation, and any challenge to the

discretionary aspects of the sentence imposed. Commonwealth v. Wright,

116 A.3d 133, 136 (Pa. Super. 2015) (citation omitted). Additionally:


                                   - 18 -
J-A04018-20


       The imposition of sentence following the revocation of probation
       is vested within the sound discretion of the trial court, which,
       absent an abuse of that discretion, will not be disturbed on
       appeal. An abuse of discretion is more than an error in judgment
       - a sentencing court has not abused its discretion unless the
       record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias or ill-will.

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014).

       In his first issue, Appellant assails the trial court’s decision to revoke

his probation for his marijuana use but not allow him to receive drug

treatment. Specifically, Appellant avers that his positive drug test was not a

violation because “he was never given the opportunity to abide by the

sentencing     court’s    order   and    participate   in   the   drug   treatment

recommendation.”         Appellant’s Brief at 17.      According to Appellant, he

attempted to participate in a drug treatment program, but was never given

the chance because his probation was revoked. Id. at 18.

       In finding Appellant violated the terms of his probation, the trial court

pointed to Appellant’s positive drug test performed by his probation officer,

as well as Appellant’s admitted use of drugs and alcohol during the Facebook

video. Rule 1925(a) Opinion, 2/14/2019, at 23 (citing N.T., 11/6/2017, at

46).

       Probation may be revoked “upon proof of the violation of specified

conditions of the probation.” 42 Pa.C.S. § 9771(b). As detailed supra, there

is no dispute Appellant failed his drug test while on probation, which was a

specified condition of his probation.      That probation condition specified as


                                        - 19 -
J-A04018-20

follows: “Drug screens: To submit to random drug/alcohol screens [-]

Comply with All Treatment.” Negotiated Guilty Plea Order of Sentence,

10/10/2017, at 1 (unnumbered). The specified condition did not order

Appellant to participate in a drug treatment program, and there is no

evidence that any treatment was ordered at the time Appellant was released

on probation.    Regardless, the record does not reveal Appellant took any

steps to indicate he was attempting to receive drug treatment, as he claims

in his brief. Instead, Appellant stated he was about to start a job, and his

mother testified about how she helped him with obtaining employment, his

identification card, and a gym membership. Appellant relies on his chemical

dependency evaluation to support his argument, which recommended

Appellant receive intensive outpatient treatment. Appellant’s Brief at 17-18.

However, this evaluation was ordered by the court on November 6, 2017, at

Appellant’s violation of probation hearing and prepared after he was found to

have violated probation. Appellant’s first issue merits no relief.

      We next consider Appellant’s claim that the court erred by revoking his

probation for exercising his constitutional right to free speech. Appellant

argues that the statements he made in his Facebook video were “freestyle

rap” lyrics, a form of artistic expression protected by free speech.

Appellant’s Brief at 26-27. According to Appellant, they were not intended

to terrorize or intimidate.   Id. at 26.    First, he points out that he did not

specifically   mention   Punzo’s    name,     address,   or   other   identifying


                                     - 20 -
J-A04018-20

information,14 and second, he argues that even if he were referring to

Punzo, he was “merely venting his frustrations” with “no intent of actually

assaulting her.” Id. at 26-27. He also claims there is no evidence Appellant

tagged or instructed someone to tag Punzo in the video. Id. at 28. Further,

he contends because “rap lyrics commonly contain references to drugs and

violence,” they were “generalized animosity” and did not reflect Appellant’s

intent to inflict harm on a particular person. Id. at 27. Finally, Appellant

argues that he did not violate a specified condition of probation because the

court “never ordered that he is not allowed to express himself by rapping.”

Id. at 28.

      “The First Amendment prohibits Congress from abridging the freedom

of speech. This prohibition applies to the States through the Fourteenth

Amendment.” Commonwealth v. Knox, 190 A.3d 1146, 1153 (Pa. 2018)

(citations omitted). “Nevertheless, expressive rights are not absolute.” Id.

at 1154 (citation and internal quotation marks omitted). “[S]peech which

threatens unlawful violence can subject the speaker to criminal sanction.”

Id. at 1155 (citation omitted). “Threats of violence fall outside the First

Amendment’s protective scope because of the need to protect individuals

from the fear of violence, from the disruption that fear engenders, and from

14 We note that Appellant conceded he was referring to Punzo in his motion
for reconsideration of his sentences. See Petition for Reconsideration of
Sentence and Request for Recusal, 1/10/2018, at ¶ 10 (“[Punzo was also
referenced negatively in the video for preventing [Appellant] from re-
unifying with his child.”).


                                   - 21 -
J-A04018-20

the possibility that the threatened violence will occur.”   Id. (citation and

internal quotation marks omitted). A court first reviews the content of the

speech, and then assesses the speaker’s intent, looking at contextual factors

of “whether the threat was conditional, whether it was communicated

directly to the victim, whether the victim had reason to believe the speaker

had a propensity to engage in violence, and how the listeners reacted to the

speech.” Id. at 1158-59 (citation omitted). “The question of whether a

statement constitutes a true threat is circumstance-dependent, [raising] a

mixed question of fact and law.” Id. at 1152. “Thus, we defer to the trial

court’s fact findings which are supported by competent evidence and resolve

any legal questions, such as the scope of the true-threat doctrine, de novo.”

Id.

      Here, the trial court reviewed the Facebook video, determined it

contained threats, and found the evidence showed Appellant’s statements

reflected that he was referring to Punzo in the video, that he threatened to

harm her, and that he tagged and messaged her on Facebook through a

third-party (the videographer), and further, that the statements consisted of

“multiple homicidal ideations” where he “bragged to a beat about how he

enjoyed violently slicing people’s throats using his pseudonym ‘Slice and

Tilt’” and “announced his intention to kill law enforcement personnel.” Rule

1925(a) Opinion, 2/14/2019, at 25.




                                     - 22 -
J-A04018-20

       The record supports the court’s factual findings that Appellant’s

statements in the Facebook video threatened violence, and that the threats

were unconditional and communicated to Punzo via tagging and messaging

on Facebook. Further, Punzo’s history with Appellant, which the court found

credible, gave Punzo reason to believe he had a propensity to engage in

violence, and she immediately sought a PFA order, reflecting her belief that

the threats were real. We conclude these findings established that Appellant

communicated a true threat not protected by the First Amendment.

Appellant’s statements and the circumstances surrounding them, described

in   detail   above,   evidenced   that   they   were   threats,   that   Appellant

communicated them knowing they would engender fear in Punzo, and that

Appellant was not “merely venting” as he claims. Rather, Appellant, who had

a history with Punzo, must have known the effect that his words would have

upon her.

       In Knox, our Supreme Court held Knox could be convicted of

terroristic threats and witness intimidation based upon his rap song, where

his lyrics fell within the true-threat exception to First Amendment protection.

Knox had been criminally charged with these offenses, and the lyrics were

used as evidence in proving Knox’s guilt beyond a reasonable doubt. 190

A.3d at 1161. In contrast here, Appellant was not charged with new criminal

offenses, but rather his Facebook video was used to determine whether he

remained a suitable candidate for probation. As our Supreme Court noted,


                                      - 23 -
J-A04018-20


      if this Court were to rule that [an appellant’s] decision to use a
      stage persona and couch his threatening speech as “gangsta
      rap” categorically prevented the song from being construed as
      an expression of a genuine intent to inflict harm, we would in
      effect be interpreting the Constitution to provide blanket
      protection for threats, however severe, so long as they are
      expressed within that musical style. We are not aware of any
      First Amendment doctrine that insulates an entire genre of
      communication from a legislative determination that certain
      types of harms should be regulated in the interest of public
      safety, health, and welfare.

Id.

      Finally, the trial court here considered the Facebook video for reasons

other than Appellant’s threats, i.e., Appellant’s drug use and contact with a

Commonwealth witness. Rule 1925(a) Opinion, 2/14/2019, at 25. In light of

the foregoing, we conclude Appellant’s video was not entitled to First

Amendment protection and his claim does not merit relief.

      Appellant next contends that the court deprived Appellant of due

process by denying his severance request at his resentencing hearing.

Severance decisions are generally within the trial court’s discretion and will

not be disturbed on appeal absent a manifest abuse of that discretion. See

Commonwealth v. Hannibal, 156 A.3d 197, 230 (Pa. 2016). “[T]here is

no constitutional right to an individual sentencing hearing, merely an

individualized sentence, and where a defendant does not show he is

prejudiced by a joint sentencing hearing we will not find a due process

violation.” Commonwealth v. Simpson, 66 A.3d 253, 275 n.27 (Pa. 2013).




                                    - 24 -
J-A04018-20

      Appellant contends that his January 4, 2018 resentencing hearing “was

not done by a neutral and detached hearing body” because it was conducted

at the same time as Farrell’s sentencing hearing. Appellant’s Brief at 29. He

argues that Farrell’s counsel “repeatedly attacked [Appellant’s] character

and argued aggravating factors in order to receive sentencing parity for

[Farrell].”    Id. at 29-30.    He points to Farrell’s counsel’s introduction of

evidence of Appellant’s prior convictions while out on bail in the underlying

incident and victim impact statements, testimony of one of the Victims, and

argument that Appellant had lied to police. Id. at 30.

      The trial court explained that it held Appellant and Farrell’s hearings on

the same day because the two men were joined by “the underlying set of

circumstances,” which “factually overlapped.”           Rule 1925(a) Opinion,

2/14/2019, at 30.          The court expounded that it did not want to hold

separate hearings to avoid duplicative evidence, specifically victim impact

testimony. Id. at 30-31. The trial court also pointed out that Appellant’s

counsel did not object to holding the hearings on the same day until mid-

hearing.      Id. at 30.   The trial court further stated that Appellant was not

prejudiced because the notes of testimony from the January 4, 2018 hearing

clearly indicated that the court considered, addressed, and stated reasons

for the imposition of sentences for each defendant individually. Id. at 31.

Finally, the court noted that Appellant’s sentences were reconsidered




                                       - 25 -
J-A04018-20

individually during the January 17, 2018 reconsideration hearing, where it

imposed a lesser sentence. Id.

      The record shows that, despite two months’ notice, Appellant did not

raise an objection to the joint hearing at any time before it was held. At the

conclusion of his November 6, 2017 violation of probation hearing, the court

informed Appellant that his resentencing hearing would be held at the same

time as Farrell’s sentencing hearing. N.T., 11/6/2017, at 55 (court stating

“[Y]ou’re going to be back before me for sentencing on January 4th, I think

is the day [] Farrell will be here for his sentencing. We’ll make it the same

day.”).   Further, when Appellant’s counsel did object mid-hearing, he

nonetheless agreed that he believed the court could evaluate each defendant

individually. N.T., 1/4/2018, at 31 (Appellant’s counsel stating “I have no

doubt Your Honor can keep these things separate.”).         The record shows

several instances where the trial court limited attempts by Farrell’s counsel

to portray Appellant in a less favorable light than Farrell and made it clear

that it was assessing Farrell and Appellant individually.   Id. at 32, 35-37,

39. As detailed supra, the record demonstrates that Appellant and Farrell

each offered individual mitigating factors, and the court stated independent

reasons, separate from any factors raised by Farrell’s counsel, for sentencing

Appellant as it did. Finally, at the hearing on Appellant’s motions for

reconsideration and recusal, the court restated in detail its reasons for

Appellant’s sentences, see N.T., 1/17/2018, at 12-22; explained that in


                                    - 26 -
J-A04018-20

denying the motion to sever the hearings, the matters noted by Farrell’s

counsel were already in the record; and confirmed that the court “judge[s]

each person [who] comes before [it] separately because they’re different

people.” Id. at 22. Based on the foregoing, Appellant has not shown he was

prejudiced by the joint hearing and thus, we do not find a due process

violation or discern an abuse of discretion in declining to sever the hearings.

      We next turn to Appellant’s remaining issues that present challenges

to the discretionary aspects of his sentences, which we consider mindful of

the following.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

                                     ***

            When imposing [a] sentence, a court is required to
      consider the particular circumstances of the offense and the
      character of the defendant. In considering these factors, the
      court should refer to the defendant’s prior criminal record, age,
      personal characteristics and potential for rehabilitation.

Commonwealth v. DiClaudio, 210 A.3d 1070, 1074-75 (Pa. Super. 2019)

(quoting Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super.

2014)).

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence

                                     - 27 -
J-A04018-20


      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the
      following four factors:

            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
            fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.[] § 9781(b).

DiClaudio, 210 A.3d at 1075 (quoting Commonwealth v. Samuel, 102

A.3d 1001, 1006-07 (Pa. Super. 2014)).

      Appellant has satisfied the first three requirements: he timely filed a

notice of appeal, preserved his issues in a post-sentence motion, and

included a Pa.R.A.P. 2119(f) statement in his brief. See Appellant’s Brief at

15-16. Therefore, we now consider whether Appellant has raised a

substantial question for our review.

            The determination of what constitutes a substantial
      question must be evaluated on a case-by-case basis.          A
      substantial question exists only when the appellant advances a
      colorable argument that the sentencing judge’s actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.

DiClaudio, 210 A.3d at 1075 (citations and quotation marks omitted).

      In his Pa.R.A.P. 2119(f) statement, Appellant contends (1) his

sentences were manifestly excessive and disproportionate to his conduct;

(2) the court “relied on improper factors[,] which were not supported by the


                                       - 28 -
J-A04018-20

evidence in finding him in violation and in determining the sentence[s];” (3)

the court imposed a sentence of “total confinement following alleged

technical probation violations absent any of the requirements provided by

[subs]ection 9771(c).” Appellant’s Brief at 15-16.

      We conclude Appellant has raised a substantial question with each of

his claims.    Commonwealth v. Schutzues, 54 A.3d 86, 98 (Pa. Super.

2012) (“An argument that the trial court imposed an excessive sentence to

technical     probation   violations    raises   a     substantial   question.”);

Commonwealth v. Pacheco, ___ A.3d ___, 2020 WL 400243 at *14 (Pa.

Super. 2020) (“[A]n allegation that the court considered an impermissible

sentencing factor raises a substantial question.”); Commonwealth v.

Sierra, 752 A.2d 910, 913 (Pa. Super. 2000) (“On appeal from a revocation

proceeding, … a substantial question is presented when a sentence of total

confinement, in excess of the original sentence, is imposed as a result of a

technical violation of parole or probation.”).       Accordingly, we review the

merits of his claims.

      Regarding sentences imposed following the revocation of probation, we

observe the following.

      Upon revoking probation, a sentencing court may choose from
      any of the sentencing options that existed at the time of the
      original sentencing, including incarceration. [U]pon revocation
      [of probation] … the trial court is limited only by the maximum
      sentence that it could have imposed originally at the time of the
      probationary sentence. However, 42 Pa.C.S.[ ] § 9771(c)
      provides that once probation has been revoked, a sentence of


                                       - 29 -
J-A04018-20


        total confinement may only be imposed if any of the following
        conditions exist[s]:

              (1) the defendant has been convicted of another
              crime; or

              (2) the conduct of the defendant indicates that it is
              likely that he will commit another crime if he is not
              imprisoned; or

              (3) such a sentence is essential to vindicate the
              authority of the court.

        In addition, in all cases where the court resentences an offender
        following revocation of probation … the court shall make as a
        part of the record, and disclose in open court at the time of
        sentencing, a statement of the reason or reasons for the
        sentence imposed [and f]ailure to comply with these provisions
        shall be grounds for vacating the sentence or resentence and
        resentencing the defendant. A trial court need not undertake a
        lengthy discourse[15] for its reasons for imposing a sentence or
        specifically reference the statute in question, but the record as a
        whole must reflect the sentencing court’s consideration of the
        facts of the crime and character of the offender.

Colon, 102 A.3d at 1044 (citations and quotation marks omitted).




15   As our Supreme Court has explained:

        Simply put, since the defendant has previously appeared before
        the [trial] court, the stated reasons for a revocation sentence
        need not be as elaborate as that which is required at initial
        sentencing. The rationale for this is obvious. When sentencing is
        a consequence of the revocation of probation, the trial judge is
        already fully informed as to the facts and circumstances of both
        the crime and the nature of the defendant[.]

Commonwealth v. Pasture, 107 A.3d 21, 28 (Pa. 2014).


                                      - 30 -
J-A04018-20

     Moreover, in addition to these considerations, a trial court must also

consider the factors set forth in subsection 9721(b)16 when imposing a

sentence following the revocation of probation. Commonwealth v. Derry,

150 A.3d 987, 995 (Pa. Super. 2016).

     We initially address Appellant’s contention that the trial court erred by

considering impermissible conduct in sentencing Appellant after revocation

of his probation. Specifically, Appellant claims on appeal that the court

improperly considered (1) Appellant’s juvenile record, (2) that Appellant

“must have stabbed the [V]ictims because of a cut on his hand” when he

was arrested, (3) his prior conviction in an unrelated incident while on bail

for the underlying offenses, and (4) victim impact evidence.        Appellant’s

Brief at 32-33.   Appellant relies on Commonwealth v. Carver, 923 A.2d

495 (Pa. Super. 2007). The Commonwealth states in its brief that, pursuant

to Carver, it does not oppose a limited remand based on the court’s

consideration at sentencing of Appellant’s conduct prior to its supervision.

Commonwealth’s Brief at 17.


16 That subsection provides, in relevant part, that when imposing a judgment
of sentence,

     the court shall follow the general principle that the sentence
     imposed should call for confinement that is consistent with the
     protection of the public, the gravity of the offense as it relates to
     the impact on the life of the victim and on the community, and
     the rehabilitative needs of the defendant.

42 Pa.C.S. § 9721(b).


                                    - 31 -
J-A04018-20

     In Carver, Carver pleaded guilty to offenses and was sentenced to a

probationary term of 10 years. He was later arrested for violating the terms

of his probation when he failed a drug test. At his revocation hearing, the

court revoked Carver’s probationary term and “in imposing a sentence of

imprisonment, it relied solely upon the fact that [Carver] had committed

another crime the day before [his re-]sentencing.” 923 A.2d at 496

(emphasis added). In only relying on conduct indicating Carver was likely to

commit another crime if not imprisoned, the trial court specifically stated

that it was not considering whether a sentence of total confinement was

necessary to vindicate the authority of the court. Id. at 498. Because the

trial court relied solely on Carver’s pre-sentence conduct, this Court

reversed, explaining that the “trial court ha[d] not considered whether the

failed urine test, in and of itself, warrant[ed] revocation or whether

probation [could] remain an effective means of rehabilitation if other

measures, such as drug rehabilitation efforts, [we]re employed.”    Id. The

Court remanded for another revocation hearing to determine whether

Carver’s probationary conduct warranted revocation. Id. at 499.

     We begin by pointing out that Appellant failed to raise challenges to

the introduction of his juvenile record and reference to the cut on his hand

at re-sentencing or in a post-sentence motion. Accordingly, they are waived.

See DiClaudio, supra.




                                   - 32 -
J-A04018-20

      With respect to Appellant’s prior conviction and victim impact

evidence, the record shows these factors were not raised at Appellant’s

revocation hearing; rather, they were raised by Farrell’s counsel at the joint

re-sentencing hearing and Appellant’s objection to the court’s consideration

of these factors was in the context of his motion to sever the proceedings. In

contrast to Carver, Appellant’s prior conviction and victim impact evidence

did not serve as the basis for determining whether probation warranted

revocation.   Instead, as detailed above, the court relied upon Appellant’s

failed drug test, the threats and “homicidal ideations” in his Facebook video,

which showed his propensity for violence, his open and admitted drug use

during the video, his failure to take seriously the court’s warning at his guilty

plea and sentencing hearing that “one hot urine” would result in a violation,

and his disrespect and defiance of the court as the bases for finding

Appellant in violation of his probation.

      Appellant points to the Carver Court’s statement that 42 Pa.C.S.

§ 9771(d) “clearly restrains the court from considering facts occurring prior

to the imposition of probation….” Appellant’s Brief at 32, quoting Carver,

923 A.2d at 497. However, the entire sentence from which Appellant quotes

is that subsection 9771(d) “clearly restrains the court from considering facts

occurring prior to the imposition of probation when revoking probation.”

Carver, 923 A.2d at 497 (emphasis added). As the trial court did not




                                     - 33 -
J-A04018-20

consider such facts when it revoked Appellant’s probation, we find his

argument unavailing.

      We   address    Appellant’s   remaining   two      discretionary-aspects-of-

sentencing claims together.     Appellant argues that his sentences of total

confinement violated 42 Pa.C.S. § 9771(c) because he was not convicted of

another crime, his conduct did not indicate he is likely to commit a crime if

he is not incarcerated, and total confinement was not necessary to vindicate

the authority of the court. Appellant’s Brief at 35-36. Appellant also claims

that his sentences are unreasonable and “grossly disproportionate” to his

technical violations of probation. Id. at 38-39.17, 18

      For both of these claims, Appellant argues the trial court abused its

discretion because Appellant has a drug dependency; he did not threaten


17 Additionally, Appellant argues in this section of his brief, but does not
include it in his Rule 2119(f) statement, that the court failed to consider
carefully Appellant’s rehabilitative needs. See Appellant’s Brief at 39. Such a
claim does not raise a substantial question. See, e.g., Commonwealth v.
Griffin, 65 A.3d 932, 936-37 (Pa. Super. 2013) (collecting cases). In any
event, the trial court had the benefit of a PSI report and is thus presumed to
have considered all relevant factors. Commonwealth v. Boyer, 856 A.2d
149, 154 (Pa. Super. 2004) (“[W]here the sentencing judge had the benefit
of a [PSI] report, it will be presumed that he or she was aware of the
relevant information regarding the defendant’s character and weighed those
considerations along with mitigating statutory factors.”).

18 Appellant also argues in this section of his brief that the court exhibited
“prejudice, bias and ill-will” when it suddenly increased his aggregate
sentence after Appellant profanely expressed his discontent with the court’s
imposition of sentences. Appellant’s Brief at 40. As noted supra, the court
later reconsidered his sentences and re-imposed the original aggregate
sentence. Therefore, this argument is moot.


                                     - 34 -
J-A04018-20

anyone, take any steps to carry out any threats, possess a weapon, assault

anyone, or sell drugs; he recognized his poor judgment, apologized for his

actions, and expressed remorse; it was his first probation violation; his

violations were technical; he had obtained employment; and he had not

incurred a new arrest. Id. at 35-36, 38-39.

     In addressing these claims, the trial court stated that Appellant’s

general, “blanket” claim of excessiveness did not raise a substantial

question, but even if it did, the court explained that it did not abuse its

discretion because it determined Appellant to be “a likely candidate for

violent recidivism,” deemed him “to be a danger to the community,” found

his conduct on probation triggered the need to vindicate the court’s

authority, and imposed reasonable sentences. Rule 1925(a) Opinion,

2/14/2019, at 31-39. The court noted the maximum period of incarceration

for each aggravated assault conviction is 10 to 20 years, and the maximum

aggregate term of incarceration Appellant could have received is 45 to 85

years. Id. at 33.   The court added that it considered relevant factors, as

detailed supra, and sentenced Appellant within the standard range of the

sentencing guidelines. Id. at 31-39. The court further noted that it decided

to impose consecutive sentences in recognition of the “individualized

suffering of three separately attacked victims.” Id.

     Upon review, we discern no abuse of discretion. After entering his

guilty pleas, Appellant initially received mitigated-range sentences and the


                                    - 35 -
J-A04018-20

bulk of his sentences were probationary in nature. Nonetheless, Appellant

failed to abide by the conditions imposed on him, and the trial court, upon

revoking his probation, imposed lengthier sentences within statutory

bounds. Our Supreme Court has explained that

      a trial court does not necessarily abuse its discretion in imposing
      a seemingly harsher post-revocation sentence where the
      defendant received a lenient sentence and then failed to adhere
      to the conditions imposed on him. In point of fact, where the
      revocation sentence was adequately considered and sufficiently
      explained on the record by the revocation judge, in light of the
      judge’s experience with the defendant and awareness of the
      circumstances of the probation violation, under the appropriate
      deferential standard of review, the sentence, if within the
      statutory bounds, is peculiarly within the judge’s discretion.

Pasture, 107 A.3d at 28-29 (citation omitted).

      As detailed supra, the record here confirms that the trial court, who

had already presided over Appellant’s prior hearings, was cognizant of and

considered a myriad of factors before imposing fully-informed sentences

following the revocation of his probation. The court explained its reasoning

on the record and based its sentences on Appellant’s drug use and

threatening conduct during the Facebook video, which it found indicated a

high risk of committing future violent offenses, “complete disrespect” for the

court’s authority, lack of remorse, lack of understanding of the impact of his

actions, failure to take his sentence seriously, “cavalier attitude,” failure to

heed the court’s warning at his original sentencing to keep himself out of

trouble, failure to rehabilitate himself when given the opportunity, including

his three-year stay in county prison awaiting trial in the underlying cases,

                                     - 36 -
J-A04018-20

family upbringing, immaturity, criminal history, violent nature of the

underlying offense, PSI report, and mental health and chemical dependency

evaluations. The court made clear that its sentence of total confinement was

based upon a finding that Appellant’s conduct “indicates that it is likely that

he will commit another crime if he is not imprisoned” and was “essential to

vindicate the authority of the court.” 42 Pa.C.S. § 9771(c). We are satisfied

that the court made the requisite finding prescribed under this subsection.

Moreover, the length of incarceration was within the trial court’s discretion

and statutory limits. Accordingly, Appellant’s claims are without merit.

        In light of the foregoing, because the trial court’s findings are

supported by the record and evidence due consideration by the trial court

about the specific needs of Appellant, we conclude the trial court did not

abuse its discretion in sentencing Appellant. The court found probation to be

ineffective in rehabilitating Appellant, and prison sentences were necessary

to vindicate the authority of the court. See Commonwealth v. Mouzon,

812 A.2d 617, 620 (Pa. 2002) (“Traditionally, the trial court is afforded

broad    discretion   in   sentencing   criminal   defendants   ‘because   of   the

perception that the trial court is in the best position to determine the proper

penalty for a particular offense based upon an evaluation of the individual

circumstances before it.’”) (citation omitted).

        Because Appellant has failed to demonstrate that he is entitled to relief

on any of his claims, we affirm Appellant’s judgments of sentence.


                                        - 37 -
J-A04018-20

     Judgments of sentence affirmed.

     Judge Colins joins this memorandum.

     President Judge Panella concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/20




                                   - 38 -